DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 6-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected device, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/15/2021.
The restriction requirement mailed 10/7/2021 erroneously grouped device claim 10 with Group B, however Applicant correctly pointed out that claim 10 should be examined with claims 1-5 relating to the device. As a result, claims 1-5 and 10 are examined.
Applicant's election with traverse of Group A in the reply filed on 11/15/2021 is acknowledged.  The traversal is on the ground(s) that the common technical feature is not taught in the prior art.  This is not found persuasive because the common technical feature between the originally filed device and method is taught in CN 107093608 A. Applicant argues that the prior art does not teach the common technical feature of Groups A and B. Applicant posits that the connections of the prior art do not teach a plurality of first gate lines on a base substrate and a plurality of perpendicular data lines and a parallel second gate line above at least one of the first gate lines wherein the second gate line is connected to the first gate line by two via holes. Specifically, 
    PNG
    media_image1.png
    831
    478
    media_image1.png
    Greyscale
feature 61 is not a gate line.  However, a comparison of the disclosed invention and the prior art shows: 

    PNG
    media_image2.png
    689
    793
    media_image2.png
    Greyscale












    PNG
    media_image3.png
    689
    794
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    831
    478
    media_image4.png
    Greyscale













    PNG
    media_image5.png
    689
    794
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    831
    478
    media_image6.png
    Greyscale

While the prior art does not explicitly label 61 as a gate line it is has the same structural requirements and connections as the “second gate line” of the claimed and disclosed invention.  Feng could have labeled this feature “wire”, “wiring”, “supplemental line” etc. the naming is immaterial to the function the line has in the array substrate.  In the claimed and disclosed application there is metal line that sits above and connects to a first gate line through two vias. Feng teaches a metal line that sits above and connects to a first gate line through two vias. Therefore, the argument that the novelty hinges on the intended use term “second gate line” is unpersuasive. 



Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: LCD ARRAY SUBSTRATE HAVING WIRING LINE ARRANGEMENTS TO LOWER IMPEDENCE.

The disclosure is objected to because of the following informalities: [0002] contains a spelling mistake, “TLiquid crystal displays…”  
Appropriate correction is required.

Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “…the second metal layer comprises multiple data lines in parallel and spaced relationship to each other…”  The underlined portion of the claim is grammatically incorrect.  Appropriate correction is required. Suggested correction: “…the second metal layer comprises multiple data lines in parallel and spaced apart from each other…”  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 107093608 A (Feng).

Re claims 1 and 10, Feng teaches a display device having an array substrate, comprising: 
a first metal layer (2); 
an insulating layer (4) disposed on the first metal layer; and 
a second metal layer (61) disposed on the insulating layer; 
wherein the first metal layer comprises multiple first gate lines arranged parallel to and spaced apart from each other (Fig. 1); 

the first gate lines are arranged vertical to the data lines and intersect the same; each of the second gate lines is disposed above a corresponding one of the first gate lines (Figs. 1 and 3); 
the insulating layer includes a plurality of via hole sets (openings which accommodate vias 42), each via hole set is arranged corresponding to each second gate line (Figs. 1 and 3); 
each via hole set comprises at least two via holes (42) spaced apart from each other; and 
each second gate line is in contact with the first gate line thereunder via a corresponding one of the via hole sets (Figs. 1 and 3).

Re claim 2, Feng further teaches wherein the array substrate comprises multiple second gate lines, and each second gate line is disposed above each first gate line between adjacent two of the data lines (Figs. 1 and 3).

Re claim 3, Feng further teaches a base layer, the first metal layer being disposed on the base layer (1).

Re claim 4, Feng further teaches wherein the at least one second gate line is parallel to the first gate lines (Fig. 1).

Re claim 5, Feng further teaches wherein each via hole set comprises two via holes spaced apart from each other, and two ends of each second gate line are in contact with the first gate line thereunder via corresponding two of the via holes (Figs. 1 and 3).

Claim(s) 1-5 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0114796 A1 (Jiang).

Re claims 1 and 10, Jiang teaches a display device having an array substrate, comprising: 
a first metal layer (1); 
an insulating layer (5) disposed on the first metal layer; and 
a second metal layer (2 and 6) disposed on the insulating layer; 
wherein the first metal layer comprises multiple first gate lines arranged parallel to and spaced apart from each other (Fig. 2); 
the second metal layer comprises multiple data lines (2) in parallel and spaced relationship to each other and at least one second gate line (6) spaced apart from the data lines; 
the first gate lines are arranged vertical to the data lines and intersect the same; each of the second gate lines is disposed above a corresponding one of the first gate lines (Figs. 2 and 3); 

each via hole set comprises at least two via holes (7) spaced apart from each other; and 
each second gate line is in contact with the first gate line thereunder via a corresponding one of the via hole sets (Figs. 2 and 3).

Re claim 2, Jiang further teaches wherein the array substrate comprises multiple second gate lines, and each second gate line is disposed above each first gate line between adjacent two of the data lines (Figs. 2 and 3).

Re claim 3, Jiang further teaches a base layer, the first metal layer being disposed on the base layer (0).

Re claim 4, Jiang further teaches wherein the at least one second gate line is parallel to the first gate lines (Fig. 2).

Re claim 5, Jiang further teaches wherein each via hole set comprises two via holes spaced apart from each other, and two ends of each second gate line are in contact with the first gate line thereunder via corresponding two of the via holes (Figs. 2 and 3).

Claim(s) 1-5 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0342057 A1 (Zhang).

Re claims 1 and 10, Zhang teaches a display device having an array substrate, comprising: 
a first metal layer (103); 
an insulating layer (102/105) disposed on the first metal layer; and 
a second metal layer (104/108) disposed on the insulating layer; 
wherein the first metal layer comprises multiple first gate lines arranged parallel to and spaced apart from each other (Fig. 1); 
the second metal layer comprises multiple data lines (104) in parallel and spaced relationship to each other and at least one second gate line (108) spaced apart from the data lines; 
the first gate lines are arranged vertical to the data lines and intersect the same; each of the second gate lines is disposed above a corresponding one of the first gate lines (Figs. 1 and 2); 
the insulating layer includes a plurality of via hole sets (openings which accommodate vias 109), each via hole set is arranged corresponding to each second gate line (Figs. 2 and 3); 
each via hole set comprises at least two via holes (109) spaced apart from each other; and 
each second gate line is in contact with the first gate line thereunder via a corresponding one of the via hole sets (Figs. 1 and 2).

Re claim 2, Zhang further teaches wherein the array substrate comprises multiple second gate lines, and each second gate line is disposed above each first gate line between adjacent two of the data lines (Figs. 1 and 2).

Re claim 3, Zhang further teaches a base layer, the first metal layer being disposed on the base layer (101).

Re claim 4, Zhang further teaches wherein the at least one second gate line is parallel to the first gate lines (Fig. 1).

Re claim 5, Zhang further teaches wherein each via hole set comprises two via holes spaced apart from each other, and two ends of each second gate line are in contact with the first gate line thereunder via corresponding two of the via holes (Figs. 1 and 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGITTE A PATERSON whose telephone number is (571)272-1752. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIGITTE A. PATERSON
Primary Examiner
Art Unit 2812



/BRIGITTE A PATERSON/Primary Examiner, Art Unit 2812